Fourth Court of Appeals
                               San Antonio, Texas
                                   November 29, 2017

                                   No. 04-17-00412-CR

                                       Alex DIAZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR11550
                         Honorable Steve Hilbig, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on December 22, 2017.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court